111 Huntington Avenue, Boston, Massachusetts02199 617 - 954-5000 May 5, 2014 VIA EDGAR United States Securities & Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Variable Insurance Trust III (the “Trust”) (File Nos. 333-59093 and 811-08879), on behalf of MFS® Blended Research® Small Cap Equity Portfolio, MFS® Conservative Allocation Portfolio, MFS® Global Real Estate Portfolio, MFS® Growth Allocation Portfolio, MFS® Inflation-Adjusted Bond Portfolio, MFS® Limited Maturity Portfolio, MFS® Mid Cap Value Portfolio, MFS® Moderate Allocation Portfolio and MFS® New Discovery Value Portfolio, (the “Funds”); Post-Effective Amendment No. 39 toRegistration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectuses and Statement of Additional Information for the above-referenced Trust do not differ from those contained in Post-Effective Amendment No. 39 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on April 29, 2014. Please call the undersigned at (617) 954-4085 or David Harris at (617) 954-4417 with any questions you may have. Very truly yours, THOMAS H. CONNORS Thomas H. Connors Vice President & Senior Counsel THC/bjn
